******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       STATE OF CONNECTICUT v. WILLIAM
                 ANDRIULAITIS
                  (AC 38367)
                   Lavine, Keller and Flynn, Js.
     Argued September 14—officially released November 8, 2016

 (Appeal from Superior Court, judicial district of New
Britain, geographical area number fifteen, Schuman, J.)
  Rose Longo-McLean, with whom, on the brief, was
John R. Williams, for the appellant (defendant).
   Lisa Riggione, senior assistant state’s attorney, with
whom were Judith Dicine, supervisory assistant state’s
attorney, and, on the brief, Brett R. Aiello, special dep-
uty assistant state’s attorney, and Brian Preleski, state’s
attorney, for the appellee (state).
                          Opinion

   FLYNN, J. In State v. Indrisano, 228 Conn. 795, 640
A.2d 986 (1994), our Supreme Court applied an interpre-
tive gloss to certain provisions of the disorderly conduct
statute, General Statutes § 53a-182,1 in order to preserve
their constitutionality. At issue in this appeal is the
gloss providing that the phrase ‘‘offensive or disorderly
conduct’’ in § 53a-182 (a) (2) means ‘‘conduct that is
grossly offensive, under contemporary community stan-
dards, to a person who actually overhears it or sees it.’’
Id., 818. The defendant, William Andriulaitis, appeals
from the judgment of conviction, rendered after a trial
to the court, of disorderly conduct in violation of § 53a-
182 (a) (2). On appeal, the defendant claims that there
was insufficient evidence to establish beyond a reason-
able doubt that he engaged in conduct that was ‘‘offen-
sive or disorderly’’ under the standard set forth in
Indrisano, and that the court improperly failed to con-
sider the Indrisano gloss in its deliberations because
it did not reference the gloss when explaining the evi-
dentiary and factual bases for its guilty verdict. The
court, however, is presumed to have applied the proper
legal standard in arriving at its legal conclusions, and
the defendant has not identified any basis in the record
to rebut that presumption. In any case, the defendant’s
argument that his conviction should be reversed simply
because the court did not reference the Indrisano gloss
when announcing its verdict misapprehends this court’s
standard of review for sufficiency of the evidence
claims. Our review, by long-standing precedent, focuses
on whether, in light of the entire evidentiary record
together with all reasonable inferences that may be
drawn therefrom, a rational fact finder could find that
the state proved all of the necessary elements of the
crime charged beyond a reasonable doubt. We conclude
that the evidence adduced at trial meets this standard
and, accordingly, affirm the defendant’s conviction.
   The record reveals the following facts and procedural
history. The defendant lived at 61 Curtiss Road in Ter-
ryville with his wife, Tracy Andriulaitis, and their daugh-
ter, Kalie Andriulaitis. The defendant had physically
abused Kalie on a consistent basis while she was grow-
ing up, and their relationship was strained. In the fall
of 2012, Kalie moved some of her belongings out of 61
Curtiss Road in order to attend college at the University
of Rhode Island. In early 2013, prior to the start of
Kalie’s second semester as a freshman, the defendant
informed Kalie that her mother, who had been diag-
nosed with cancer approximately five years earlier, had
slipped into a coma. Kalie returned from college and
visited her mother in the hospital every day, and slept
at 61 Curtiss Road every night, for about a week. On
February 9, 2013, her mother died. The evening her
mother died, the defendant physically assaulted Kalie
and her grandfather in the hospital.
   The following day, Kalie, fearing for her safety,
obtained a police escort to accompany her to 61 Curtiss
Road to collect her belongings. Officer Michael Smegiel-
ski of the Plymouth Police Department met Kalie, as
well as a few of Kalie’s friends and family members, at
61 Curtiss Road. At that time, the defendant was present
inside the residence with his mother and Mary Wysocki,
a woman with whom the defendant had a long-standing
close, personal relationship. Officer Smegielski arrived
with Kalie and knocked on the front door, at which
point the defendant instructed his mother and Wysocki
‘‘to stay in [an upstairs bedroom] and lock the door.’’
When no one answered the front door, Kalie, using a
key she had obtained from inside a vehicle in the garage,
partially opened a door to the residence that was inside
the garage, but did not enter because she saw the defen-
dant inside.
   Officer Smegielski, whose testimony the court cred-
ited at trial, testified that he called out to the defendant,
intending to speak with him prior to Kalie entering the
residence in order to avoid a confrontation. Officer
Smegielski further testified that the defendant appeared
from a room in the hallway and approached the door.
According to Officer Smegielski, he was ‘‘angry’’ and
was ‘‘shouting profanities,’’ including ‘‘F*** you. She
doesn’t live here. I don’t want her here.’’ Officer Smegiel-
ski further testified that, at that point, he instructed
Kalie to close the door, not to enter the home, and to
‘‘reconvene [with him] outside the garage [to] figure
out what’s going on.’’ As a result of the defendant’s
conduct, Kalie never entered into 61 Curtiss Road and
never retrieved her belongings.
   The defendant was charged in a substitute long form
information with disorderly conduct in violation of
§ 53a-1822 and two counts of criminal lockout in viola-
tion of General Statutes § 53a-214. Following a trial,3
the court found the defendant guilty of disorderly con-
duct and not guilty on the two counts of criminal lock-
out. The court imposed a sentence of three months
imprisonment, execution suspended, and one year of
probation. The court explained its reasoning for finding
the defendant guilty of disorderly conduct, in relevant
part, as follows: ‘‘[A] key piece of evidence in my mind
was the testimony of . . . Wysocki quoting the defen-
dant as saying before Kalie came up to the house, the
defendant said stay in the room and lock the door. This
to me reveals that the defendant knew, intended and/
or planned a confrontation. From that point, the
accounts of the incident varied from witness to witness,
but I credit [Officer Smegielski’s] version of the incident
. . . .’’ The court found that ‘‘[b]ased on [Officer Smeg-
ielski’s] testimony, primarily, what followed once Kalie
came to the door was a tirade from the defendant, a
tirade of profanities and untruths such as Kalie does
not live here. All of this, including the defendant’s com-
ments to . . . Wysocki, reveals the defendant’s intent
to cause inconvenience, annoyance or alarm in engag-
ing in offensive or disorderly conduct.’’ This appeal
followed.
   The defendant claims that ‘‘the court did not find—
and the evidence would not support a finding—that
the defendant’s conduct was ‘grossly offensive, under
contemporary community standards, to a person who
actually overhear[d] it or [saw] it,’ ’’ as required under
State v. Indrisano, supra, 228 Conn. 818. While the
defendant does not explain the precise nature of this
claim, we interpret it, as the state does, as a challenge
to the sufficiency of the evidence introduced at trial. We
discern two primary arguments from the defendant’s
briefs. First, the defendant appears to argue that he
is entitled to a reversal of his conviction because, in
explaining its reasoning for finding him guilty of disor-
derly conduct, the court did not expressly find that
his conduct was ‘‘offensive or disorderly’’ under the
Indrisano standard, namely, that it was grossly offen-
sive under contemporary community standards. There-
fore, the defendant maintains, the court improperly
failed to consider the Indrisano gloss in reaching its
verdict. Second, the defendant argues that the evidence
admitted at trial is insufficient to support a finding that
his conduct was grossly offensive under contemporary
community standards.4 We disagree with both
arguments.5
   ‘‘The standard of review employed in a sufficiency
of the evidence claim is well settled. [W]e apply a two
part test. First, we construe the evidence in the light
most favorable to sustaining the verdict. Second, we
determine whether upon the facts so construed and the
inferences reasonably drawn therefrom the [finder of
fact] reasonably could have concluded that the cumula-
tive force of the evidence established guilt beyond a
reasonable doubt. . . . This court cannot substitute its
own judgment for that of the [finder of fact] if there
is sufficient evidence to support the [finder of fact’s]
verdict.’’ (Internal quotation marks omitted.) State v.
Mann, 102 Conn. App. 345, 347, 925 A.2d 413, cert.
denied, 284 Conn. 917, 931 A.2d 938 (2007).
   We begin by reviewing the individual components of
§ 53a-182 (a) (2) as defined by the court in Indrisano.
Section 53a-182 (a) provides in relevant part: ‘‘A person
is guilty of disorderly conduct when, with intent to
cause inconvenience, annoyance or alarm, or recklessly
creating a risk thereof, such person . . . (2) by offen-
sive or disorderly conduct, annoys or interferes with
another person . . . .’’ The court in Indrisano held
that § 53a-182 (a) (2) was unconstitutionally vague on
its face; State v. Indrisano, supra, 228 Conn. 810; but
applied an interpretive gloss to each individual compo-
nent of the statute in order to preserve its constitutional-
ity. Id., 818–19. First, with respect to the mens rea
language of § 53a-182 (a)—‘‘with intent to cause incon-
venience, annoyance or alarm, or recklessly creating a
risk thereof’’—the court interpreted it to mean that the
defendant’s ‘‘predominant intent [must be] to cause
what a reasonable person operating under contempo-
rary community standards would consider a distur-
bance to or impediment of a lawful activity, a deep
feeling of vexation or provocation, or a feeling of anxi-
ety prompted by threatened danger or harm.’’ (Empha-
sis added.) State v. Indrisano, supra, 810. Second, as
to the language in subdivision (2) of § 53a-182 (a)—‘‘by
offensive or disorderly conduct, annoys or interferes
with another person’’—the court held that ‘‘offensive
or disorderly conduct’’ means ‘‘conduct that is grossly
offensive, under contemporary community standards,
to a person who actually overhears it or sees it.’’ State
v. Indrisano, supra, 818. Third, the court defined
‘‘annoys or interferes with another person’’ to mean
‘‘disturbs or impedes the lawful activity of another per-
son.’’ (Internal quotation marks omitted.) Id., 819. To
summarize, therefore, a person is guilty of disorderly
conduct under § 53a-182 (a) (2) ‘‘when, with the pre-
dominant intent previously defined or with a reckless
disregard for the risks of his or her conduct, the person,
by conduct that is grossly offensive under contempo-
rary community standards to a person who actually
overhears it or sees it, disturbs or impedes the lawful
activity of another person.’’ State v. Scott, 83 Conn. App.
724, 729, 851 A.2d 353 (2004).
   At the outset, we reject the defendant’s argument that
his conviction should be reversed because the court, in
articulating the factual and evidentiary bases in support
of its guilty verdict, did not explicitly find that the defen-
dant’s conduct was grossly offensive under contempo-
rary community standards.6 First, this contention
ignores the principle that, when reviewing a trial court’s
legal determinations, ‘‘we presume that the trial court
. . . undertook the proper analysis of the law and the
facts.’’ (Internal quotation marks omitted.) Elm City
Cheese Co. v. Federico, 251 Conn. 59, 72, 752 A.2d 1037
(1999); see also State v. Brown, 153 Conn. App. 507,
517 n.6, 101 A.3d 375 (2014) (‘‘although the [trial] court
did not explicitly discuss the basis of its [evidentiary]
ruling . . . or its reasoning . . . we will not infer error
from this silence because the court is presumed to know
the law and apply it correctly to its legal determina-
tions’’ [internal quotation marks omitted]), cert. granted
on other grounds, 319 Conn. 901, 122 A.3d 636 (2015).
In issuing its decision from the bench, the court found
that after Kalie came to the door of 61 Curtiss Road,
the defendant engaged in ‘‘a tirade of profanities and
untruths such as Kalie does not live here. All of this . . .
reveals the defendant’s intent to cause inconvenience,
annoyance or alarm in engaging in offensive or disor-
derly conduct.’’ (Emphasis added.) Thus, the court spe-
cifically found that the defendant’s conduct was
‘‘offensive or disorderly’’ within the meaning of § 53a-
182 (a) (2), and we must presume that the court reached
that conclusion by considering and properly applying
the ‘‘grossly offensive under contemporary community
standards’’ test set forth in Indrisano. See State v. Cecil
J., 291 Conn. 813, 829 n.12, 970 A.2d 710 (2009) (in
absence of contrary evidence, ‘‘we must presume that
the trial court applied the proper legal standard’’). There
is no evidence in the record to suggest that the court
failed to consider Indrisano,7 and we will not infer from
the court’s silence in that regard that its guilty verdict
was not based on a proper application of Indrisano to
the facts.
   Moreover, in relying on the court’s failure to refer-
ence the Indrisano gloss as a basis for a reversal of
his conviction, the defendant misapprehends our stan-
dard of review for sufficiency of the evidence claims. In
ruling on such claims, ‘‘the relevant question is whether,
after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a
reasonable doubt.’’ (Emphasis added; internal quotation
marks omitted.) State v. Louis, 163 Conn. App. 55, 63,
134 A.3d 648, cert. denied, 320 Conn. 929, 133 A.3d 461
(2016). Thus, our focus in reviewing the defendant’s
sufficiency of the evidence claim concerns whether,
under the proper legal standards as set forth in Indri-
sano, the evidence introduced at trial was sufficient
for a reasonable fact finder to conclude that the state
proved beyond a reasonable doubt all of the necessary
elements for a conviction for disorderly conduct under
§ 53a-182 (a) (2).
  The defendant next argues that the evidence intro-
duced at trial was insufficient to convict him of disor-
derly conduct. He specifically contends that the state
adduced evidence merely that he refused to permit his
adult daughter from entering her home to collect her
belongings, and that he did so by utilizing a raised voice
and a single curse word, which does not amount to
conduct that is grossly offensive under contemporary
community standards. We are not persuaded.
   As previously noted, § 53a-182 (a) (2) proscribes
‘‘offensive or disorderly conduct’’ that annoys or inter-
feres with another person. ‘‘ ‘[O]ffensive or disorderly
conduct’ ’’ is ‘‘conduct that is grossly offensive, under
contemporary community standards, to a person who
actually overhears it or sees it.’’ State v. Indrisano,
supra, 228 Conn. 818. This standard was adopted from
obscenity law jurisprudence. See id. In the context of
obscenity law, it is well recognized that the concept of
‘‘contemporary community standards’’ requires that the
material in question ‘‘be judged by its impact on an
average person, rather than a particularly susceptible or
sensitive person—or indeed a totally insensitive one.’’
Miller v. California, 413 U.S. 15, 33, 93 S. Ct. 2607, 37
L. Ed. 2d 419 (1973); see also United States v. Various
Articles of Obscene Merchandise, Schedule No. 2102,
709 F.2d 132, 135 (2d Cir. 1983) (‘‘contemporary commu-
nity standards’’ means ‘‘in the judgment of the average
person in the community, rather than the most prudish
or the most tolerant’’ [internal quotation marks
omitted]).
   In determining whether the use of vulgar language
is sufficiently offensive to give rise to the crime of
disorderly conduct, ‘‘ordinarily, not only the words
used, but also all of the surrounding circumstances,
must be considered; and generally on a case-by-case
basis. Among these surrounding circumstances are the
manner of the occurrence, the repetition of the remarks,
and the relationship of the persons involved.’’ (Foot-
notes omitted.) 27 C.J.S. 444, Disorderly Conduct § 4
(2009). ‘‘Not all language that is vulgar, obscene, offen-
sive, or insulting rises to the level of disorderly conduct.
Conversely, the use of language that in certain situa-
tions would not constitute the offense, may in others
be subject to prosecution.’’ (Footnotes omitted.) Id., pp.
444–45. Whether particular conduct is grossly offensive
under contemporary community standards is a question
for the fact finder; the state need not present evidence
that a witness to the conduct was grossly offended by
it. See State v. Scott, supra, 83 Conn. App. 730.
   In the present case, we conclude, after a careful
review of the record, that the state introduced sufficient
evidence to prove that the defendant engaged in con-
duct that was grossly offensive under contemporary
community standards. The court heard evidence that,
immediately before confronting Kalie and Officer Smeg-
ielski, the defendant instructed his mother and Wysocki
to stay in an upstairs bedroom and lock the door, sug-
gesting, as the court found, that the defendant intended
or planned to enter into a confrontation. Officer Smeg-
ielski testified that when he and Kalie opened the door
to 61 Curtiss Road, the defendant ‘‘came from the room’’
in a hallway, was ‘‘angry’’ and uncooperative, was
‘‘shouting profanities,’’ and at one point shouted: ‘‘F***
you. She doesn’t live here. I don’t want her here.’’ Given
this testimony, the court reasonably could have inferred
not only that the defendant used profane and vulgar
language in his encounter with Kalie and Officer Smeg-
ielski, but also that he shouted a multitude of profanities
at them and was untruthful about whether Kalie still
lived there. The court also could have inferred from
this evidence, as well as the evidence of the defendant’s
statements to his mother and Wysocki immediately
before the incident, that the defendant was shouting
the profanities in an angry and visibly threatening man-
ner for the purpose of deterring Kalie from entering the
residence to collect her personal belongings, an activity
the defendant concedes Kalie had a lawful right to do.
Indeed, the defendant’s conduct prompted Officer
Smegielski to instruct Kalie to remove herself from the
situation, rather than attempt to press the matter, fur-
ther demonstrating that the defendant’s demeanor was
manifestly aggressive. The cumulative force of this evi-
dence, viewed in the light most favorable to sustaining
the conviction, provides a sufficient basis for a reason-
able fact finder to conclude beyond a reasonable doubt
that the defendant intended to, and did, impede Kalie’s
ability to engage in the admittedly lawful activity of
retrieving her personal belongings, and that he accom-
plished this result through conduct that is grossly offen-
sive under contemporary community standards.8 See
State v. Indrisano, supra, 228 Conn. 819. Accordingly,
the state introduced sufficient evidence to sustain the
defendant’s conviction for disorderly conduct under
§ 53a-182 (a) (2).
   Finally, we note that the fighting words limitation
does not apply in this case because the defendant’s
conduct did not consist purely of speech. ‘‘Our Supreme
Court has held that verbal statements, unaccompanied
by physical violence, are considered ‘violent tumultu-
ous or threatening behavior’ [for purposes of § 53a-
182 (a) (1)] when they amount to ‘fighting words that
portend physical violence.’ ’’ State v. Parnoff, 160 Conn.
App. 270, 276, 125 A.3d 573, cert. granted on other
grounds, 320 Conn. 901, 127 A.3d 185 (2015). The
requirement that the verbal statements portend some
level of physical violence ‘‘is consistent with the fighting
words limitation that must be applied when the conduct
sought to be proscribed consists purely of speech. . . .
The [limitation] permits the state to prohibit speech
that has a direct tendency to inflict injury or to cause
acts of violence or a breach of the peace by the persons
to whom it is directed.’’ (Citations omitted; internal
quotation marks omitted.) Id., 276–77. Here, we need
not decide whether the defendant’s language portended
physical violence or amounted to fighting words
because the defendant’s conduct consisted of more than
mere speech. In addition to shouting profanities and
that he did not want Kalie to enter the residence, the
defendant stood in the entrance hallway near the door,
and, through that conduct, prevented Kalie from engag-
ing in the admittedly lawful activity of entering 61 Cur-
tiss Road to retrieve her personal possessions.9 The
fighting words limitation, therefore, is not implicated
here.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-182 (a) provides in relevant part: ‘‘A person is
guilty of disorderly conduct when, with intent to cause inconvenience,
annoyance or alarm, or recklessly creating a risk thereof, such person . . .
(2) by offensive or disorderly conduct, annoys or interferes with another
person . . . .’’
   2
     Although the substitute long form information does not indicate under
which subdivision of § 53a-182 (a) the defendant was charged, it specifically
alleges that on February 10, 2013, the defendant, with the intent to cause
inconvenience, annoyance or alarm, ‘‘did annoy or interfere with Kalie . . .
by denying her access to her dwelling unit and personal possessions,’’ which
tracks the language of § 53a-182 (a) (2). (Emphasis added.) See footnote 1 of
this opinion. Furthermore, the court found the defendant guilty of disorderly
conduct by relying on the language of § 53a-182 (a) (2), although it did not
specifically reference that subsection when explaining its verdict, and both
parties in this appeal understand this case as arising under § 53a-182 (a)
(2). Accordingly, we analyze the issues raised in this appeal under § 53a-
182 (a) (2).
   3
     At the conclusion of the state’s case-in-chief, the defendant moved for
a judgment of acquittal, which the court denied.
   4
     We note that the defendant’s legal sufficiency claim is limited to whether
the state introduced sufficient evidence to support the court’s finding that
the defendant’s conduct was ‘‘offensive or disorderly’’ under the interpretive
gloss set forth in Indrisano. The defendant explicitly concedes that his
conduct ‘‘annoyed or interfered with another person’’ as that phrase was
defined in Indrisano. At oral argument before this court, the defendant
agreed that as a result of his conduct, Kalie ‘‘was prevented from doing
something she had a lawful right to do,’’ namely, enter into 61 Curtiss Road
to collect her belongings. (Emphasis added.) See State v. Indrisano, supra,
228 Conn. 819 (phrase ‘‘annoys or interferes with another person’’ in § 53a-
182 (a) (2) means ‘‘disturbs or impedes the lawful activity of another person’’
[internal quotation marks omitted]). Furthermore, the defendant has not
briefed the issue of whether the evidence adduced at trial was sufficient to
support the court’s finding that he harbored the requisite intent ‘‘to cause
inconvenience, annoyance or alarm . . . .’’ General Statutes § 53a-182 (a).
   5
     The defendant also states, in the headings of his briefs, that ‘‘the facts
found by the court do not constitute the crime of disorderly conduct,’’
but does not explain or provide any analysis in support of this argument.
Accordingly, to the extent the defendant intends this statement to constitute
a separate claim or argument, we deem it inadequately briefed and do not
address it. See State v. Wahab, 122 Conn. App. 537, 545, 2 A.3d 7 (‘‘[W]e
are not obligated to consider issues that are not adequately briefed. . . .
Whe[n] an issue is merely mentioned, but not briefed beyond a bare assertion
of the claim, it is deemed to have been waived. . . . In addition, mere
conclusory assertions regarding a claim, with no mention of relevant author-
ity and minimal or no citations from the record, will not suffice.’’ [Internal
quotation marks omitted.]), cert. denied, 298 Conn. 918, 4 A.3d 1230 (2010).
   6
     The defendant argues that the court’s failure to consider Indrisano
amounts to an abuse of discretion. As previously noted, however, we inter-
pret the defendant’s claim on appeal as a challenge to the legal sufficiency
of the evidence, and abuse of discretion is not the standard of review
applicable to such claims. See State v. Mann, supra, 102 Conn. App. 347.
   7
     To the contrary, another of the court’s factual findings affirmatively
suggests that it did consider Indrisano. It found that, by preventing Kalie
from entering 61 Curtiss Road, the defendant’s conduct ‘‘interfer[ed] with
Kalie in a lawful request to . . . retrieve her personal belongings,’’ which
mirrors the Indrisano definition of the phrase ‘‘annoys or interferes with
another person’’ as meaning ‘‘disturbs or impedes the lawful activity of
another person.’’ (Internal quotation marks omitted.) State v. Indrisano,
supra, 228 Conn. 819.
   8
     The defendant’s reliance on State v. Scott, supra, 83 Conn. App. 724, and
State v. Mann, supra, 102 Conn. App. 345, for the proposition that his
behavior in this case was not grossly offensive under contemporary commu-
nity standards, is misplaced. First, those cases primarily concerned other
elements of § 53a-182 (a) (2), rather than the ‘‘offensive or disorderly con-
duct’’ element. See State v. Scott, supra, 728–30; State v. Mann, supra, 347.
Moreover, to the extent the courts in those cases implicitly held that the
conduct at issue was offensive or disorderly under the Indrisano standard,
they are of little help in the present case, which involves behavior very
different in kind. The defendant in Scott, while protesting outside of a
Planned Parenthood facility, yelled at people entering the facility with a
bullhorn and stopped and chased passing cars, causing one car to nearly
hit him. State v. Scott, supra, 725–26. In Mann, the defendant became agitated
during a meeting, threw a chair toward a window, and then repeatedly
slammed the chair on the floor, damaging the carpeting. State v. Mann,
supra, 347–48. Even if, as the defendant contends, the defendants’ conduct
in Scott and Mann was ‘‘far more egregious’’ than the defendant’s conduct
in the present case, that is not a reason for overturning his conviction.
Instead, we need only determine whether the evidence in the present case
was sufficient to support the court’s finding that the defendant’s behavior
was grossly offensive under contemporary community standards. See State
v. Scott, supra, 730 (whether conduct is grossly offensive under contempo-
rary community standards is question for fact finder).
   9
     ‘‘Indrisano avoided first amendment difficulties that would criminalize
mere verbal speech by clarifying that a conviction under § 53a-182 must be
based on a defendant’s conduct rather than on a defendant’s statements.’’
State v. McKiernan, 78 Conn. App. 182, 188, 826 A.2d 1210, cert. denied,
266 Conn. 902, 832 A.2d 66 (2003).